



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. White, 2020 ONCA 639

DATE: 20201013

DOCKET: C66614

Pardu, Paciocco and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Masson Maxwell White

Appellant

Richard Litkowski,
    appearing as duty counsel

Hannah Freeman,
    for the respondent

Heard: October 7, 2020 by
    video conference

On appeal from the sentence imposed on February
    15, 2019 by Justice Graeme Mew of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals from the 16-year period of parole ineligibility
    fixed by the trial judge in relation to the life sentence imposed for second
    degree murder.

[2]

In able submissions on behalf of the appellant, duty counsel argues that
    the sentencing judge committed two errors in principle:

1.

He failed to explain why he imposed a period of
    parole ineligibility at the high end of the range.

2.

He treated the absence of remorse as an
    aggravating factor.

[3]

This was a brutal killing. The appellant shot his step-mother in the
    head at point blank range. She was defenseless, seated in an armchair with her
    phone in her lap. The shooting took place in front of her husband, the
    appellants father, who described the victim as the pride and joy of his life,
    and in front of the appellants former partner.

[4]

The sentence imposed is acknowledged to be within the range established
    by cases such as
R. v. McKnight
, 43 O.R. (3d) 263

(C.A.), and
R. v. Czibulka
,
    2011 ONCA 82, 275 O.A.C. 64.

[5]

R. v. Lacasse
, 2015 SCC 64, [2015] 3 S.C.R. 1089, at para. 11,
stipulates
    that a departure from the range is in itself insufficient to open the door to
    appellate intervention. Here, the sentencing judge explained why he arrived at
    his decision and his reasons are sufficient. He concluded that the appellant
    was more blameworthy than the appellant in
McKnight.

[6]

Reading the reasons as a whole, we are not persuaded that the sentencing
    judge used remorse as an aggravating factor. Rather, he referred to remorse to
    distinguish this case from
McKnight
,
where this court reduced the
    period of parole ineligibility from 17 years to 14, in light of numerous
    mitigating factors. There, the appellant had killed his wife while affected by
    a serious depression. There was evidence that the homicide would not have
    occurred but for the appellants mental health problems and that the appellant
    was profoundly remorseful. No similar mitigating factors are present in this
    case.

[7]

The sentence is not demonstrably unfit, nor affected by error which had
    an impact on the ultimate period of parole ineligibility imposed. There is no
    basis for appellate intervention.

[8]

Leave to appeal sentence is granted but the appeal from sentence is
    dismissed.

G.
    Pardu J.A.

David
    M. Paciocco J.A.

A.
    Harvison Young J.A.


